FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50187

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00802-PA

 v.
                                                 MEMORANDUM*
MARCUS EARL WILLIAMS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Marcus Earl Williams appeals from the district court’s judgment and

challenges the 12-month custodial sentence and three-year term of supervision

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that the district court erred by (i) failing to explain

adequately the sentence imposed, (ii) failing to consider and address his mitigating

arguments, and (iii) relying on clearly erroneous facts. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

find none. The record reflects that the district court adequately considered

Williams’s mitigating arguments, sufficiently explained the sentence, and did not

rely on any clearly erroneous facts. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Williams also contends that his sentence is substantively unreasonable in

light of the mitigating circumstances surrounding his violation and his alleged

over-incarceration for the underlying offense. The district court did not abuse its

discretion in imposing Williams’s sentence. See Gall v. United States, 552 U.S.

38, 51 (2007). The within-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances,

including Williams’s criminal history and repeated breaches of the court’s trust.

See Gall, 552 U.S. at 51; United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.

2006).

      AFFIRMED.




                                          2                                       15-50187